Citation Nr: 9923055	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.

4.  Entitlement to an original disability rating in excess of 
50 percent for generalized anxiety disorder.

5.  Entitlement to an original disability rating in excess of 
10 percent for hypertension.

6.  Timeliness of the notice of disagreement submitted with 
the effective date of service connection for hypertension and 
generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1981 and from October 1984 to October 1988.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in January 1993.  That decision denied the veteran's 
claims of entitlement to service connection for chronic 
cervical strain, arthritis of the cervical spine.  It also 
denied the veteran's claim to reopen the previously denied 
claim of entitlement to service connection for chronic 
bronchitis and denied the veteran's claims of entitlement to 
an increased rating for chronic low back strain and duodenal 
ulcer.  The veteran was granted service connection for 
generalized anxiety disorder, rated 10 percent disabling, and 
hypertension, noncompensably rated, both effective July 9, 
1992.  The veteran's representative submitted a notice of 
disagreement, which was received on January 20, 1994.

On March 11, 1994 the RO issued a Statement of the Case 
addressing the issues of an increased rating for low back 
strain, duodenal ulcer, generalized anxiety disorder, and 
hypertension, as well as service connection for a neck 
condition and whether new and material evidence had been 
submitted for service connection for chronic bronchitis.

Also on March 11, 1994, the RO issued a new rating decision 
that continued the veteran's ratings at 10 percent each for 
chronic low back strain, duodenal ulcer, generalized anxiety 
disorder and the noncompensable rating for hemorrhoids.  The 
decision increased the veteran's rating for hypertension to 
10 percent effective July 7, 1993.  Entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was also denied. 

The veteran submitted a statement in March 1994 disagreeing 
with the March 11, 1994 decision.  He expressed disagreement 
with the denials of service connection for the neck condition 
and chronic bronchitis decision, in effect a substantive 
appeal of the January 1993 rating decision addressing these 
issues.  In addition, it noted continued disagreement the 
ratings assigned his low back strain, duodenal ulcer, 
generalized anxiety disorder, hypertension, and hemorrhoids.  
The statement is construed as a substantive appeal with 
regard to the issue of an increased rating for chronic low 
back strain.  

The March 1994 statement is a notice of disagreement with the 
March 1994 denial of an increased rating for the veteran's 
service-connected hemorrhoids and denial of TDIU.  The 
veteran submitted a timely substantive appeal in April 1996 
in response to a Supplemental Statement of the Case that 
first addressed these issues.

In October 1994 the veteran submitted a statement that he had 
"never been made personally aware of and [had] never read 
into VA award letters anything that informed [him] that [he] 
could disagree with award dates or anything other than the 
percentage of disability.  [He felt] that all of [his] 
service-connected disability award dates should have been 
retroactive to the time of [his] release from active duty."  
The RO issued a decision in November 1994 finding the 
veteran's notice of disagreement with the effective date of 
his award of service connection for generalized anxiety 
disorder and hypertension to be untimely.  This decision was 
duly appealed.

In July 1996 the RO issued a rating decision that increased 
the disability ratings assigned to the veteran chronic low 
back strain to 20 percent, effective July 9, 1992, and 
generalized anxiety disorder to 50 percent, effective July 9, 
1992.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

On March 27, 1998 the veteran withdrew the claims of service 
connection for a neck condition and bronchitis in accordance 
with 38 C.F.R. § 20.204 (1998).

In September 1996 the RO issued a decision granting 
entitlement to TDIU effective from July 7, 1993.  The veteran 
has not noted disagreement with the assignment of the 
effective date of TDIU.  Therefore, the issue of the 
propriety of the effective date of entitlement to TDIU is not 
currently before the Board.  Grantham v. Brown, 114 F .3d 
1156 (1997).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
currently manifested by moderate limitation of motion, some 
atrophy of musculature, muscle spasm, and pain on motion.

2.  The veteran's service-connected duodenal ulcer is 
currently manifested by postprandial heartburn.  Weight loss 
or impairment of health has not been demonstrated.

3.  The veteran's service-connected hemorrhoids are not 
currently large, thrombotic, or irreducible.

4.  The veteran submitted a notice of disagreement, 
encompassing the assignment of the effective date of service 
connection in the January 28, 1993 rating decision, which was 
received on January 20, 1994.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Codes (DC) 5286, 5289, 5292, 5295 (1998).

2.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114 DC 7305 (1998).

3. The criteria for an increased (compensable) evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, DC 7336 (1998).

4.  The veteran filed a timely notice of disagreement with 
respect to the effective date of service connection for 
generalized anxiety disorder and hypertension.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632;  see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
believed that the veteran's claims for increased ratings have 
been adequately developed for appellate purposes by the RO 
and that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Entitlement to a Disability Rating in Excess of 20 Percent 
for Low Back Strain.

The veteran's chronic low back strain has been rated 20 
percent disabling by the RO under DC 5295 for lumbosacral 
strain.  Under that code, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted where the 
evidence demonstrates muscle spasm on extreme forward bending 
and a unilateral loss of lateral spine motion, in standing 
position.  A 40 percent evaluation is provided for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Alternatively, DC 5292 contains the rating criteria with 
regard to limitation of motion of the lumbar spine.  DC 5292, 
provides for a 10 percent evaluation where there is slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion.  Severe 
limitation of motion warrants a 40 percent evaluation.

The veteran's service-connected chronic low back strain could 
arguably be evaluated under DC 5293, which provides for a 10 
percent evaluation where there are mild symptoms associated 
with intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate and recurring symptoms associated with 
intervertebral disc syndrome.  A 40 percent evaluation is 
provided for severe intervertebral disc syndrome, manifested 
by recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1997).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1997) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Id. 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  (b) More movement than 
normal (from flail joint, resections, 
nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement 
(due to muscle injury, disease or injury 
of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess 
fatigability. (e) Incoordination, 
impaired ability to execute skilled 
movements smoothly.  (f) Pain on 
movement, swelling, deformity or atrophy 
of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Review of the record reveals the veteran was examined by VA 
in August 1989 for compensation purposes.  He complained of a 
constant pain in the low and mid-back areas.  He stood with 
dorsal and lumbar spine in the midline.  He had an 
unrestricted range of motion in the lumbar spine.  There was 
no muscle spasm along the lumbar spine.  There was tenderness 
to palpation over the low back area.  Straight leg raising 
was to 80 degrees bilaterally.  He complained of discomfort 
in the low back area.  Cross leg tests were accomplished with 
discomfort in the low back area.  He could come to a sitting 
position with his legs extended, but he complained of low 
back pain.  There were no sensory disturbances.  Deep tendon 
reflexes were normal.  The diagnosis was low back strain.

The veteran was next examined by VA in June 1990.  He 
complained of chronic low back pain aggravated by bending and 
lifting activities.  He localized the pain to his low lumbar 
and lower thoracic area.  On physical examination his pelvis 
was level.  Lateral bending of his lumbosacral spine was only 
about 25 percent of normal.  On forward bending he had a 
moderate restriction of forward bending, in that he had a 
little flexion of his lumbosacral spine, but he could almost 
touch his toes by bending through his hip joints.  He had a 
flattening of the usual lumbar lordosis, and a mild degree of 
dorsal roundback.  His deep tendon reflexes were equal and 
active.  He could heel and toe walk and deep knee bend 
without difficulty.  Straight leg raising caused no real 
discomfort, but he did have a moderate o of hamstring 
tightness bilaterally.  X-ray examination of his lumbosacral 
spine was reported to show no significant abnormality.

In the lumbar spine, the veteran showed a flattening of the 
usual lumbar lordosis, but otherwise his lumbosacral spine 
showed no real abnormality.  All intervertebral disk spaces 
were well maintained and the contour and texture of the 
lumbar vertebra were normal.  An AP view of the pelvis showed 
normal sacroiliac and hip joints.  The diagnosis was history 
of being struck by motor vehicle with residual intermittent 
low back pain, probable musculo-ligamentous sprain of the 
lumbosacral spine with residual low back pain aggravated by 
bending and lifting activities.  He had only a mild 
impairment of back function.

Treatment record dated in September 1990 record complaints of 
pain occurring in the low back all day long.  The pain kept 
him from sleeping.  Examination showed no bony deformity.  
His paraspinal muscles were tender.  There was no paresthesia 
or muscle weakness.  The diagnosis was low back pain.

Treatment records dated in June 1991 reveal no objective 
evidence that there was anything physically wrong with the 
veteran neck or back.

Treatment records show the veteran was seen periodically for 
complaints of low back pain during the remainder of 1991 and 
1992.

In December 1992 the veteran was examined again by VA.  The 
veteran walked with a normal gait, a straight spine, and 
level pelvis.  Examination of the back revealed a full range 
of motion with a negative straight and cross leg examination.  
He was capable of sitting up from a supine position without 
difficulty.  He had a definite spasm in the musculature of 
the back, particularly on the left after the examination.  
The diagnosis was history of chronic cervical, thoracic, and 
lumbar muscle strain.

In July 1993 the veteran reported that he hurt his back 
getting out of the car.  On examination there was no 
tenderness.  Pain was noted on lumbar range of motion.  
Muscle spasm was noted.  Lumbosacral strain was diagnosed.

The veteran was examined again in December 1993 by VA.  He 
reported chronic low back pain.  There were reportedly no 
true symptoms of radiculopathy.  The veteran had a normal 
gait and was able to walk on heels and toes.  He could fully 
squat.  He was able to get on and off the examining table 
with some difficulty.  He had difficulty getting up from the 
sitting position.  He had normal contours to his lumbar 
spine, and no perivertebral muscle spasm.  He had lumbosacral 
tenderness.  He could lumbar extend 10 degrees, lumbar flex 
76 degrees, and laterally bend 10 degrees on both sides.  He 
had no paresis, no atrophy, and no sensory deficit.  His 
plantar response was flat.  Straight leg raising was positive 
at about 50 degrees, bilaterally.  X-ray examination of the 
lumbar spine was within normal limits and unchanged since 
December 1992.  The diagnosis was degenerative joint and disc 
disease of the lumbar spine.

In February 1994 the veteran complained of recurrent episodes 
of back pain.  Lumbosacral strain was diagnosed.

The veteran was referred to a VA orthopedist for evaluation 
and treatment in April 1994.  The veteran stated that his 
back was always sensitive.  His symptoms generally started in 
the low back and moved up.  He did not describe radiation of 
pain down into the arms or legs.  He had some pain radiating 
from the back into the stomach with cramps.  He stated that 
any time he attempted to exercise he had increased pain.  He 
had not been given formal physical therapy.  Examination 
revealed a muscular individual who moved about with guarding 
of the entire spine.  The veteran bent forward about 45 
degrees, some of which was from the low back and some with 
the hips.  He was moderately tender in the right side of the 
lower back in the region of the sacroiliac dimple, but not 
necessarily over the spinous process.  He did guard the back 
when instructed to move, and when he straightened up the 
musculature did not function smoothly.  He had no consistent 
abnormality to light touch, or pinprick in any limb.

The veteran's deep tendon reflexes were equal and normal.  
The doctor could pick up no pathological reflexes.  Straight 
leg raising was positive at about 45 degrees, at which point 
the veteran got back pain only.  This was equal bilaterally.  
An attempt at Patrick's test resulted in back pain.  The 
doctor reviewed the veteran's X-ray examinations and noted 
moderate degenerative changes, but basically it was an 
insignificant abnormality.  The doctor's impression was of 
chronic deconditioning of the cervical, thoracic, and lumbar 
trunk musculature.  He could not diagnose nerve root 
compression based on the examination.

The veteran testified before a hearing officer at the RO in 
June 1994.  He reported that his back pain was in his lower 
back, with pains sometimes shooting down the back of his legs 
to his knees.  He had muscle spasms and cramps that went from 
his back to his rib cage.  He described the pains as 
excruciating.  He slept in a position that was accommodating 
to his pain.  He was taking Soma as a muscle relaxer.  If he 
coughed or sneezed his pain was worse.  His symptoms were 
worse with changes in the weather.

The report of an August 1994 EMG study of the lower 
extremities noted no evidence of radiculopathy.

The veteran was examined by VA in June 1996.  He was noted to 
walk with a normal gait.  He had a straight spine and level 
pelvis.  He complained of low back pain that did not radiate.  
He had negative straight and cross left examinations.  He 
could sit up with his legs fully extended.  He flexed forward 
50 degrees, extended 15 degrees, laterally flexed 35 degrees, 
and rotated 30 degrees.  He complained of pain in the back.  
The diagnosis was low back strain with some loss of motion.  
An X-ray examination of the back revealed a small anterior 
bony spur of L4 with no evidence of acute or chronic 
compressions.  The discs were maintained.  There was slightly 
decreased lordosis.

At the veteran's November 1996 VA examination he complained 
of pain involving the entire back.  He described occasional 
episodes of becoming paralyzed from the waist down with an 
untoward movement.  He was then required to stay in bed for a 
few days and take medication.  He usually would recover 
without any permanent paralysis.  The examiner noted that 
this was apparently an acute muscle spasm type of catch.  The 
veteran stated that all of the time he had pain and tightness 
radiating upward and downward along the spine, and that he 
was numb in an area along the center of the back following 
generally the spine up into the neck.  He was getting less 
and less able to get about because of the continuous pain and 
he spent a lot of his time resting in bed.  

On physical examination the veteran stood with a level 
pelvis.  Examination of the lower back revealed no spasm at 
that time.  He was noted to be almost hypersensitive to light 
touch and percussion involving the entire spine, but 
particularly the cervical and lumbar areas.  The measurement 
of lumbar spine range of motion was 30 degrees of flexion and 
5 degrees extension.  He could laterally tilt to the right 15 
degrees and to the left 20 degrees.  Rotation was to 10 
degrees bilaterally.  Deep tendon reflexes were 1+ in the 
lower limbs.  There was no consistent abnormality to light 
touch or pinprick, except a strip measuring 3 cm wide over 
the area of the spine from cervical to lumbar area.  This was 
hypesthetic.  He appeared to have fairly good strength and 
control of the upper and lower limbs, and no atrophy was 
noted.

Straight leg rasing with the veteran lying supine was to 45 
degrees at which time he complained of severe back pain, but 
not leg pain.  This was equal bilaterally.  Flexion of the 
leg on the thigh and the thigh on the abdomen was painless 
until the pelvis was pulled forward, then he complained with 
back pain.  Patrick's test also resulted in back pain, and 
this was bilaterally equal.  There were no pathological 
reflexes in either the upper or lower limbs.  

The examiner diagnosed chronic strain syndrome with 
deconditioning of the cervical, thoracic, and lumbar spine in 
the associated musculature.  He was unable to diagnose nerve 
root compression in any area.  The examiner believed that the 
veteran's spinal symptoms were aggravated or associated with 
psychophysiologic problems, that the examiner was not 
qualified to detail.

At the veteran's most recent VAX in August 1998, he was noted 
to walk with a normal gait.  He complained of tenderness in 
the L 4-5 area.  There was no muscular spasm.  He could flex 
to 60 degrees then complained of pain.  He could extend 35 
degrees.  He had 5 degrees of right and left lateral flexion.  
He could stand on his toes and heels, and walk.  He had 
positive straight leg signs on the right and left, at 30 
degrees.  He had no loss of sensation to pin prick at the 
thighs, feet, or legs.  He had "instant" reflexes in the 
knees and ankles.  He had weak dorsal and plantar flexion of 
the feet.  X-ray examination of the lumbosacral spine showed 
the bones of the lumbosacral spine were normal with no 
evidence of focal bone destruction.  There was a small 
osteophyte formation anteriorly at L2-3 and L3-4 disc spaces.  
There were calcified densities in the pelvis most likely 
calcified phleboliths.  The examiner's impression was lumbar 
strain.

Analysis

The veteran's low back disability, i.e. chronic lumbosacral 
strain is currently evaluated as 20 percent disabling.  The 
Board concludes that the preponderance of the evidence does 
not show that the veteran's disability approximates the 
criteria for a 40 percent evaluation under 38 C.F.R. § 4.71a 
D Cs 5292, 5293 or 5295.

In this case, the record shows that the veteran has had 
ongoing low back pain, without radiation into the lower 
extremities for some time.  His low back symptoms have not 
been associated with any degenerative disc disease and no 
radiculopathy has been diagnosed.  The veteran's low back 
symptoms have been described as chronic, and they appear to 
interfere with his employment in conjunction with his other 
service-connected disabilities.  The Board notes that the 
veteran is currently receiving compensation based upon TDIU 
benefits.  The veteran has not been hospitalized recently for 
his low back disability.

Objectively, it is shown that the veteran has moderate 
limitation of motion of the lumbar spine, with some pain on 
motion of the low back, and low back tenderness at L5.  
Straight leg raising was tolerated to only 30 degrees at the 
last VA examination in 1998.  The veteran's lateral flexion 
has been noted to be markedly reduced at times as has his 
forward flexion.  However, he generally demonstrates a 
moderate limitation of motion consistent with a 20 percent 
rating under DC 5292.  This conclusion is based on the fact 
that the veteran can bend forward two thirds of the way 
towards parallel with the ground before experiencing pain, 
and has significant motion of the spine in all other 
directions without pain.  Accordingly, an increased 
evaluation under DC 5292 would not be warranted.

The current record also does not support an evaluation in 
excess of 20 percent pursuant under DC 5295.  There have been 
reports of muscle spasm in the past, but the veteran does not 
currently have muscle spasm.  There is no reported listing of 
the whole spine to either side, no positive Goldthwaite's 
sign has been reported. There have been reports of loss of 
lateral motion and X-ray examination has shown osteoarthritic 
changes.  No narrowing or irregularity of the joint spaces 
has been demonstrated.  The veteran meets only one of the 
criteria for the next higher, 40 percent evaluation under DC 
5295, thus the Board does not find the veteran has some of 
the above criteria with abnormal mobility on forced motion.  
Accordingly, an increased evaluation under DC 5295 would not 
be warranted.

Additionally the evidence does not support an evaluation in 
excess of 20 percent under Diagnostic Code 5293.  The 
examiners have repeatedly noted no evidence of radiculopathy.  
No exacerbations of disc disease have been reported.  Indeed, 
disc disease was not diagnosed on the recent examination.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran would not be 
entitled to an increase under those regulations.  As noted 
above the veteran can bend over most of the way to 
perpendicular before experiencing pain.  The Board notes that 
factors as atrophy of musculature, have been reported, but 
they do not cause any reported additional limitation of 
motion beyond that reported on the examinations.  The 
reported limitation, as discussed above, is no more than 
moderate.

The objective evidence shows no more than moderate pain and 
discomfort on motion generally associated with lumbosacral 
strain.  This degree of limitation of motion along with the 
veteran's complaints of pain are consistent with the 
assignment of no more than 20 percent evaluation under 
Diagnostic Codes 5295, 5292 or 5293.  Thus the Board finds 
that the preponderance of the evidence is against the grant 
of an increased rating.

Entitlement to a Disability Rating in Excess of 10 Percent 
for Duodenal Ulcer

In accordance with the diagnostic code pertaining to the 
evaluation of duodenal ulcers, a 60 percent rating applies if 
the disorder is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent disability rating applies if the disorder is 
moderately severe, being less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 20 percent rating 
applies if the disorder is moderate, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration or with continuous moderate manifestations.  
A 10 percent rating applies if the symptoms are mild, with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, 
DC 7305 (1998).

Review of the record reveals the veteran was first examined 
by VA in August 1989.  He did not have any significant 
gastrointestinal symptoms at that time.  He had a history of 
alcohol abuse, and had been hospitalized in 1978 and 1980 for 
acute and chronic alcoholism.  The diagnosis was history of 
duodenal ulcer with gastrointestinal bleeding in 1985, for 
which he was hospitalized for five days, documentary records 
were not yet available for review. 

Private treatment records from Hood Hospital, dated in 
October 1991, document treatment for an upper 
gastrointestinal bleed.  He was discharged to treatment at a 
VA facility.

The report of an October 1991 esophagogastroduodenoscopy 
(EGD) is of record.  He was noted to be well nourished and 
mildly obese.  He weighed 194 pounds.  The findings included 
mild esophagitis, a 2-cm gastric ulcer on the superior 
angularis with surrounding edema, duodenitis, and a deformed 
pylorus.  The diagnosis noted there was question of whether 
it was small channel erosion or an ulcer.  The finding were 
interpreted to be multiple lesions consistent with peptic 
ulcer disease and/or NSAID use, gastric ulcer, duodenal 
ulcer, and duodenitis.

Treatment records show the veteran was seen periodically for 
complaint of epigastric distress, and diarrhea during the 
remainder of 1991 and 1992.  In March 1992 the veteran was 
noted to refuse any further EGD's because it was too painful.  
It was recommended that he have a lifetime maintenance does 
of Tagamet because of a history of gastrointestinal bleed.  
No further follow up was necessary unless he became 
symptomatic. 

At the December 1992 VA examination the veteran reported that 
he was taking Tagamet.  He had no epigastric pain unless he 
ate some extremely highly seasoned foods, which he did 
infrequently.  He had no further tarry stools.  The diagnosis 
was history of peptic ulcer disease, inactive at that time.

The veteran was seen in the gastrointestinal (GI) clinic in 
April 1993.  He had been out of Tagamet for about a week.  He 
believed he was bleeding, having noticed greenish stools.  He 
had started to get pain in the stomach the previous day.  The 
pain was a dull ache, and was worse at night.  Food had made 
the pain worse.

At a December 1993 VA examination the veteran was noted to 
weigh 200 pounds.  He reported taking Tagamet to control his 
stomach symptomatology.  He was described as an overweight 
fairly alert male.  The diagnosis was duodenal ulcer by 
history, apparently controlled at that time.

At the June 1996 RO hearing the veteran reported that he was 
taking Tagamet for his ulcer.  He was on a diet, but could 
not always afford to eat the foods that were recommended.  He 
reported that he vomited daily, as the result of anxiety 
attacks.

In June 1996, the VA examiner detailed the veteran's relevant 
history.  The veteran complained of daily epigastric pain, 
usually coming on before lunch and before the evening meal, 
or when his stomach was empty.  This was usually relieved by 
medication, at that time Pepcid AC.  The veteran was noted to 
be 5' 6.5" tall and weighed 197 pounds.  He was described as 
quite obese.  The examiner diagnosed chronic peptic ulcer 
disease with a history of hospitalization in the past for 
upper GI bleeding.  The examiner noted that a 1991 EGD had 
demonstrated a gastric ulcer, duodenitis, and a deformed 
pylorus.  The veteran was currently experiencing daily 
epigastric pain usually relieved by Pepcid medication and no 
further history of complications such as bleeding.

At the veteran's most recent VA examination in August 1998, 
he reported continued epigastric pain, usually coming on 
about 30 minutes after eating.  He generally took a 
Cimetidine tablet for relief.  He had not had any recent 
episodes of either vomiting or bleeding.  On physical 
examination the veteran was noted to be 5 feet 6 inches tall, 
and weigh 210 pounds.  He was noted to be moderately obese.  
Abdominal examination revealed no organs or masses to be 
palpable.  There was no abdominal tenderness.  The veteran 
was diagnosed with a history of duodenal ulcer.  His last UGI 
series was noted to have shown a possible punctate, which 
would be a very small ulcer in the duodenal cap.  The veteran 
was being followed at the Fort Worth clinic and was being 
treated with Cimetidine.  His only complaint was heartburn 
after eating.

Analysis

The evidence shows that the ulcer disorder is manifested by 
complaints of daily epigastric pain.  Subsequent to 1991 he 
has been periodically treated for these complaints, however 
no other complications such as bleeding have been reported.  
The evidence does not show that the disorder has resulted in 
hematemesis, melena, anemia, or weight loss, or that the 
symptoms are productive of definite impairment of health.  
Treatment records show that since the veteran's exit from 
service, his weight has remained stable and he has generally 
been described as obese.  Laboratory studies have not been 
interpreted as showing anemia.  In fact, on the most recent 
blood tests conducted in September 1998, the veteran had a 
normal red blood count, and normal level of hemoglobin.  The 
veteran has not reported exacerbations that are recurrent.  
After 1991, he has not described any incapacitating episodes 
and there is no clinical evidence of such episodes.

The veteran has described attacks of epigastric pain that are 
relieved with medication.  These attacks occurred once or 
twice a day.  The Board finds that an occurrence of symptoms 
once or twice a day that does not require a significant 
reduction in activities does not constitute incapacitation.  
The current record does not show that the veteran meets any 
of the criteria for an evaluation in excess of 10 percent.  
There is no indication that the symptoms more nearly 
approximate the rating criteria for a 20 percent disability 
rating, i.e. that they are anything more than mild.  The 
veteran's only current complaint consists of heartburn after 
eating.  38 C.F.R. § 4.7.  For these reasons the Board has 
determined that the criteria for a rating in excess of 10 
percent for a duodenal ulcer have not been met.

Entitlement to a Compensable Disability Rating for 
Hemorrhoids

Service connection is presently in effect for hemorrhoids.  
This disability has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1998), a noncompensable evaluation is warranted for mild or 
moderate hemorrhoids.  A 10 percent evaluation is warranted 
for large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

In August 1989 a rectal examination performed during a VA 
examination was negative.

At the December 1992 VA examination the reported occasional 
anal itching and slight anal bleeding.  Rectal examination 
was negative.  The examiner noted that there was no evidence 
of hemorrhoids.

In June 1993 the veteran noted intermittent rectal bleeding.  
A flexible sigmoidoscopy revealed mild internal hemorrhoids 
with no other lesions.

In August 1993 the veteran reported that his hemorrhoids bled 
every day and were sore.  He reported burning on defecation.  
He felt irritation in his lower colon.  No examination or 
diagnosis was recorded.

In December 1993 the veteran was examined by VA.  He reported 
daily itching, bleeding, and pain from his hemorrhoids.  On 
rectal examination, the veteran was noted to have internal 
and external hemorrhoids.

During the June 1996 RO hearing the veteran testified that he 
was taking medication for his external hemorrhoids.  He 
reported that he experienced itching, pain, and bleeding.  
This sometimes lasted a week at a time.  During these periods 
he could not sit and had to lay down a certain way.  He could 
not sleep because of the pain.  He also had trouble with 
hygiene during these flare-ups.  

At the June 1996 VA examination the veteran complained of 
intermittent swelling near his anal opening.  This sometimes 
drained, which gave some relief of rectal discomfort.  
Digital rectal examination revealed no significant external 
hemorrhoids.  There was a slight swelling just to the left of 
the anal opening that probably represented a fistula in ano.  
The examiner diagnosed a history of hemorrhoids with the 
current examination revealing a probable fistula in ano with 
a history of intermittent swelling and anal discharge.

At the veteran's most recent VA examination in August 1998 it 
was reported that the veteran had no problems with 
hemorrhoids.  He had had other rectal problems in 1995.  
Since then the veteran had had intermittent swelling and 
discharge in the region of the buttock, near the anal 
opening.  He was diagnosed as having a fistula, and was 
considering surgical repair.  Digital rectal examination 
revealed no significant hemorrhoids.  There was an area of 
"enduration [sic]" with a small furuncular lesion just to 
the left of the anal opening.  The diagnosis noted that the 
veteran was service-connected for hemorrhoids but none were 
seen at that time.

The Board is of the opinion that an increased evaluation is 
not warranted for hemorrhoids.  VA examinations performed in 
conjunction with the veteran's claim for an increased 
evaluation have not revealed large or thrombotic hemorrhoids 
that are irreducible, and have excessive redundant tissue, or 
recur frequently.  Moreover, at the time of the most recent 
VA examination, performed in August 1998, there were no 
hemorrhoids present.  As such, an increased (compensable) 
evaluation is not warranted.
Timeliness of Appeals

As noted in the introduction, the veteran was granted service 
connection for generalized anxiety disorder, rated 10 percent 
disabling, and hypertension, noncompensably rated, both 
effective July 9, 1992, by a rating decision mailed to the 
veteran on January 28, 1993.

On January 20, 1994, the RO received a statement from the 
veteran's representative noting disagreement with "the 
entire decision dated 1-28-93."

In October 1994 the veteran submitted a statement that he had 
"never been made personally aware of and [had] never read 
into VA award letters anything that informed [him] that [he] 
could disagree with award dates or anything other than the 
percentage of disability.  [He felt] that all of [his] 
service-connected disability award dates should have been 
retroactive to the time of [his] release from active duty."

Analysis

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has discussed what constitutes a valid 
notice of disagreement (NOD).  See Collaro v. West, 136 F.3d 
1304 (Fed. Cir. 1998); Ledford v. West, 136 F.3d 776 (Fed. 
Cir. 1998).  In Ledford, the Federal Circuit held that an NOD 
must merely indicate disagreement with a particular 
determination while the veteran's substantive appeal "should 
set out specific arguments relating to errors of fact or 
law."  Ledford, 136 F.3d at 780 (quoting 38 C.F.R. § 
20.202).  In Collaro, the Federal Circuit held that the 
"statutory and regulatory regime that Congress created to 
protect veterans" allows a claimant to file a "vague NOD" 
and at a later time "cut the rough of his NOD to reveal the 
. . . radix of his issue that lay within."  Collaro, 136 
F.3d at 1308-09. 

The Court has interpreted Collaro and Ledford to mean that 
the Court (and by inference the Board) has jurisdiction over 
all claims raised to the RO when presented in conjunction 
with a general or vague NOD.  Buckley v. West, 12 Vet. App. 
76, 82-83 (1998).

The Board notes that the veteran's NOD of January 1994 was 
exceedingly vague; however, it did specify disagreement with 
the entire decision date January 28, 1999.  That decision 
included the assignment of the effective date of service 
connection for generalized anxiety disorder and hypertension.  
Subsequent to the NOD, the veteran has presented argument as 
to claims for earlier effective dates for the grants of 
service connection.  The timely NOD, in conjunction with the 
specific arguments, mean that the veteran filed a timely 
notice of disagreement as to the effective dates established 
in the January 1993 rating decision.



ORDER


The claim of entitlement to a disability rating in excess of 
20 percent for a low back strain is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for a duodenal ulcer is denied.

The claim of entitlement to a compensable disability rating 
for hemorrhoids is denied.

The veteran's notice of disagreement with regard to the 
effective dates of service connection for generalized anxiety 
disorder and hypertension was timely, to this extent the 
benefit sought on appeal is granted.


REMAND

As decided above, the Board finds that the veteran filed a 
timely NOD with assignment of the effective date of service 
connection for generalized anxiety disorder and hypertension.  
Because a timely notice of disagreement was filed with the 
effective date of service connection for generalized anxiety 
disorder and hypertension, and no statement of the case has 
been issued regarding these issues, they must be remanded to 
the RO for the issuance of a statement of the case and the 
veteran afforded the opportunity to perfect his appeal.  
38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 
(1998), Tablazon v. Brown, 8 Vet. App. 359, 361 (1995). 

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating for generalized 
anxiety disorder and hypertension.  He has properly perfected 
his appeal as to those issues.  Therefore, the propriety of 
the ratings from the effective date of service connection, 
through the point in time when a final resolution of each 
issue has been reached, is currently before the Board.  
Fenderson v. West, 12 Vet App 119 (1999); Grantham v. Brown, 
114 F.3d 1156 (1997).  The effective date of service 
connection is in appellate status, and is inextricably 
intertwined with the issues of entitlement to an original 
disability rating in excess of 50 percent for generalized 
anxiety disorder and entitlement to an original disability 
rating in excess of 10 percent for hypertension.  
Determination of the proper rating for all periods from the 
effective dates of service connection would be premature 
because the effective dates of service connection are not 
final and are not yet ready for appellate consideration.

To ensure that the VA has met its duty ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should issue a statement of 
the case or a supplemental statement of 
the case that addresses the issues of 
entitlement to earlier effective dates 
for the grant of service connection for 
generalized anxiety disorder and 
hypertension.  The veteran and his 
representative should be advised of the 
steps necessary to perfect appeals as to 
those issues.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record with regard to the issues of 
entitlement to an original disability 
rating in excess of 50 percent for 
generalized anxiety disorder and an 
original disability rating in excess of 
10 percent for hypertension..  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  While this case is 
in remand status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

